DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
	The RCE, Declaration, amendment, and remarks of 14 October 2021 are acknowledged and entered.
	The election/restriction requirement of 25 September 2020 remains in effect. 
	Claims 1-25 are canceled, claims 26-340 are pending, claims 37-40 are withdrawn, and claims 26-36 are being examined on the merits.
	The rejection of claims 26-33 and 35 under 35 U.S.C. 102(b) as being anticipated by ‘861 is maintained, with the Examiner’s response to Applicants’ arguments found below.
	The rejection of claims 34 and 36 under 35 U.S.C. 103(a) as being unpatentable over ‘861 in view of Xiong is withdrawn. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 14 October 2021 has been entered.

Election/Restrictions
Newly submitted claims 39 and 40 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The claims are directed to processes that are materially distinct from one another, as the inventions of claims 39 and 40 require specific forms of hyperpermeability as trigged by distinct species as compared to that in claim 26.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 39 and 40 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Declaration Under 37 C.F.R. 1.132
The Declaration of Bernhard Fischer under 37 C.F.R. 1.132 of 14 October 2021 is entered.
The Declarant summarizes his qualifications (paragraphs 1-9). 
The Examiner finds no issues with the summary as provided.
The Declarant summarizes the rejection generally over ‘861 in view of post-filing evidentiary art from Hamacher, Xiong, and Shabbir. 
The Examiner finds no issues with the general summary.
	The Declarant argues the post-filing articles show removal of liquid already present in the lungs, while the claims are to prevention of edema such that liquid is not already entered into the lung.
	The Examiner argues that the base ‘861 art already provides for “prevention” of edema, such that arguments concerning the post-filing evidentiary art is irrelevant to the base rejection under 35 U.S.C. 102(b). Arguments concerning Hamacher, Xiong, and Shabbir do not persuasively demonstrate that ‘861 fails to teach prevention of edema. Furthermore, the presence of edema is not relevant to the question of inherency, again as a product and its properties cannot be separated.
	The Declarant argues it is correct and plausible to argue that the results in the post-filing art deal only with the “treatment aspect” of TIP peptides while the invention concerns itself with prevention of edema.
	The Examiner again argues that the rejection is based on ‘861, not the evidentiary art. Also, if the Declarant is arguing that the post-filing evidence of properties are incorrect then evidence or persuasive arguments to that effect should be presented. 
	The Declarant argues that the ‘861 art uses “preventing” but provides no evidence or teaching that the invention could be used to prevent edema. The Declarant argues those features are only found in the claimed invention and post-filing publications.
	The Examiner has addressed arguments concerning “preventing” language previously in this Application and the parent ‘119 Application, and found it non-persuasive in both instances. Furthermore, the Examiner notes that the PTAB found 
	The Declarant argues the “prevention aspect” was only possible after identification of the mechanism of action, which the Declarant admits is present in the post-filing publications as cited by the Examiner.
	The Examiner disagrees for the same reasons of previously made of record in this and the ‘119 application. Again, the ‘861 art is clear on its definition of “treatment” to encompass “prevention”. The Examiner agrees that the post-filing art demonstrates the properties of the TIP peptides are inherent properties disclosed after the ‘861 invention. 
	The Declarant argues ‘861 offers a superficial “patent attorney vocabulary” remark, and is non-enabled and does not foresee a reasonable expectation of success.
	The Examiner disagrees for the same reasons of record, and again points to the decision of the ‘119 Appeal. The Declarant is not entitled to disregard definitions of a prior issued patent or application to suit their needs, just as no other entities are allowed to redefine any terms the Applicants have seen fit to specifically define in the application as filed. The ‘861 patent may define “the term white means black” if they so choose. Applicants are entitled to be their own lexicographer. As to non-enablement or lack of reasonable expectation of success, the Declarant offers no arguments as to why this is the case. Conclusory statements are insufficient to argue non-enablement or lack of reasonable expectation of success, just as the Examiner may not present a rejection for enablement based solely on conclusory statements on undue experimentation. 
	The Declarant argues the Office’s position on inherency is only possible when edema is present, but that prior to invention there was no known activity in normal tissue. The Declarant argues there was no know activity in normal tissue such that it could not be an old composition having a new use. The Declarant argues it was not know that the peptide could be used to prevent onset of edema.
	The Examiner disagrees on inherency. Those features only apply at best to claims 29-33. The Examiner disagrees that those features as disclosed in Hamacher, Xiong, and Shabbir would not be present if “normal” tissue is present. Again, the
properties are inseparable from the compound already disclosed in ‘861 for an anticipatory method of use. The Examiner disagrees on the Declarant’s argument that
this is not the case of an old composition having a new use. The ‘861 patent clearly sets forth the same compound. The ‘861 patent also teaches methods of treatment, which by
its own definition encompasses prevention of edema. The Examiner argues the instant claims are a clear-cut example of a new use of an old composition, and the cited post-
filing art shows that the properties as argued by the Declarant are inherent features of the TIP peptides. The fact that the Declarant was the first to make an explicit claim to
prevention of edema does not overcome that the ‘861 patent claims a treatment method that encompasses prevention of edema. 
	The Declarant argues the Office takes the position that the prior art discloses prevention due to the inherent property of the TIP peptide, and that it is agreed that the claims are to a method of use rather than a composition of matter.
	The Examiner stands by the argument that the prior art discloses the claimed composition of matter as well as a method of use that encompasses the claimed method, including by utilization of inherent properties of that disclosed TIP peptide. 
	The Declarant argues nothing in ‘861 enables how to prevent formation of edemas, arguing the different mechanisms disclosed in instant application and post-
filing art as compared to ‘861. The Declarant argues one would need to conduct extensive experimentation as demonstrated by the post-filing art.
	The Examiner argues a conclusory statement on non-enablement is insufficient to demonstrate that the ‘861 is non-enabling. The Declarant merely states that undue experimentation is necessary without indicating how any such experimentation is
undue, given that the same peptides and method of use are disclosed by ‘861 and the level of skill in the art is high. Furthermore, as repeatedly argued the ‘861 patent
provides for treatment that encompasses prevention, and as such already provides a direct teaching to the claimed invention. 
	The Declarant argues the normal and usual operation of ‘861 is not prevention but rather treatment.
	The Examiner argues the Declarant cannot summarily re-define the terminology of ‘861, just as the ‘861 patent cannot alter any specific definitions made in the disclosure as filed. The ‘861 patent defines treatment to include prevention of edema.
The Declarant may not exclude this from the ‘861 patent merely because it renders the claims anticipated by ‘861.
	The Declarant argues unexpected results.
	The Examiner has already indicated in the rejection of record that unexpected results have no bearing on rejections based upon anticipation. 
	The Declarant argues the action on normal tissue was not known or expected.
	Again, unexpected results have no bearing on anticipation.
The Declarant argues the use of ‘861 is fluid transport out of edematous lung, while the claimed invention is preventing fluid transport into or out of the lung.
	Again, the Declarant is arguing inherent properties of the claimed invention. Repeatedly the Declarant has admitted that the post-filing art provides for those features. The prevention is provided for by the explicit language in ‘861.
	The Declarant argues that the action on p.9 presents an inherency argument on the normal and ordinary use of ‘861. The Declarant argues in that case the tissue is already edematous and that in normal tissue there is no fluid to pump out. 
	The Examiner stands by the inherency argument. The ‘861 patent directs to treatment of edemas, including prevention. By necessity preventing edemas would involve administration prior to onset. The properties of the ‘861 TIP peptides that
Declarant argues allows for only their invention to achieve this is still a direct result of properties of the TIP peptides, as evidenced by Hamacher, Xiong, and Shabbir. 
	The Declarant discusses Xiong, and notes that Xiong, Shabbir, and Hamacher are cited as prior art. The Declarant also argues they are not art “of another”.
	The Examiner argues that the Xiong, Shabbir, and Hamacher art are all clearly cited as evidence to demonstrate inherency in accordance with MPEP 2112 II. There is no citation of those references as prior art, nor does MPEP 2112 II. require that art
demonstrating inherency must be prior art. Whether the art is “by another” also has no bearing on inherency. 
 	The Declarant argues the invention was conceived and reduced to practice prior to Xiong and that the co-inventors are also co-authors of Xiong.

	The Declarant argues Xiong, Shabbir, and Hamacher were completed after the invention as claimed. The Declarant argues they are therefore disqualified as prior or related art.
	The Examiner disagrees that Xiong, Shabbir, and Hamacher are disqualified as relevant art to demonstrate inherency. Again see MPEP 2112 II. (note emphasis on “at the time of invention”):
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention."); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) ("If a product that is offered for sale inherently possesses each of the limitations of the claims, then the invention is on sale, whether or not the parties to the transaction recognize that the product possesses the claimed characteristics."); Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1348-49, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) ("Because ‘sufficient aeration’ was inherent in the prior art, it is irrelevant that the prior art did not recognize the key aspect of [the] invention.... An inherent structure, composition, or function is not necessarily known."); SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005) (holding that a prior art patent to an anhydrous form of a compound "inherently" anticipated the claimed hemihydrate form of the compound because practicing the process in the prior art to manufacture the anhydrous compound "inherently results in at least trace amounts of" the claimed hemihydrate even if the prior art did not discuss or recognize the hemihydrate); In re Omeprazole Patent Litigation, 483 F.3d 1364, 1373, 82 USPQ2d 1643, 1650 (Fed. Cir. 2007) (The court noted that although the inventors may not have recognized that a characteristic of the ingredients in the prior art method resulted in an in situ formation of a separating layer, the in situ formation was nevertheless inherent. "The record shows formation of the in situ separating layer in the prior art even though that process was not recognized 

The Examiner also disagrees that they are in any way cited as prior art. 
The Declarant argues the authorship of Xiong is different from the claimed invention by including authors working under direction of the Declarant.
The Examiner argues in line with MPEP 2112 that authorship is irrelevant to inherency.
The Declarant argues Shabbir includes the two inventors and other authors did not have any role in the claimed invention.
Again, authorship is irrelevant to inherency.
The Declarant argues the Hamacher art includes Lucas and that other authors did not have a role in the invention as claimed.
Authorship is irrelevant to inherency.
The Declarant argues the Xiong, Shabbir, and Hamacher art is not by another and therefore not prior art.
Firstly, the art is not cited as prior art, but only as evidentiary art to demonstrate inherency in accordance with MPEP 2112 II. Secondly, as repeatedly noted above the “by another” situation is not relevant to demonstration of inherency. 
The Declarant’s arguments have been considered but are not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 36, the indefinite language is “RSV”. The claim is indefinite because it is amenable to multiple plausible interpretations: RSV could stand for respiratory syncytial virus, but RSV could also stand for Rous sarcoma virus. Ex parte Kenichi Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential) “hold[s] that if a claim is amenable to two or more plausible constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 26-33 and 35 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lucas et al. (USP 7,258,861 B2, published 21 August 2007, hereafter referred to as ‘861).
	The ‘861 patent teaches a cyclized peptide of sequence CGQRETPEGAEAKPWYC, where cyclization is achieved via disulfide bridge formation between the terminal cysteine residues (see e.g. Col.4, line 52 to Col.6, line 4; Col.5, lines 60-66, claims 20 and 21), as well as pharmaceutical compositions thereof (see e.g. Col.6 lines 5-41). The peptides are taught for the treatment of edema (see e.eg. Col.5 lines 43-53). The ‘861 patent defines a pharmaceutical composition for treating edema as “…any composition comprising a peptide ad defined above which prevents, ameliorates or cures oedema, in particular pulmonary oedema” (see e.g. Col.6 lines 5-10, emphasis added). The ‘861 patent teaches that “It is clear that there is a urgent need to efficiently prevent or treat pulmonary edema” (see e.g. Col.2 lines 59-60). Preventing edema by necessity requires identifying a patient in need of prevention prior to onset of edema. 
	The ‘861 patent does not explicitly discuss decreasing hyperpermeability due to damage to endothelial and epithelial layers, but this represents an inherent property of the peptide. Per MPEP 2112.02 I.:
 	Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).


The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978).

In this instance the old composition is known as part of the ‘861 patent as its application to prevent edema, and the “use” is directed to decreasing hyperpermeability due to damage to endothelial and epithelial layers. The use in ‘861 in its normal and usual operation performs the method as claimed. The decrease in hyperpermeability is a property of the peptide as claimed. The ‘861 patent discloses that non-cardiogenic edema (permeability edema) is generally caused by inflammation and ischemia/reperfusion in lungs, i.e. damage to the endothelial and epithelial tissues within the lung (see e.g. Col.5 lines 47-53). This combined with the ‘861 application already teaching the prevention of edema by administering a pharmaceutical composition of SEQ ID NO: 1 indicates to the skilled artisan that the method is accomplished by ‘861 inherently.
	The Examiner notes that the specification alleges unexpected results, but secondary considerations have no bearing on anticipatory rejections. See MPEP 2131.04.
	With respect to claim 27, the ‘861 art also teaches that pulmonary transplantation often results in edema, with a treatment needed for prevent the resulting pulmonary edema (see e.g. Col.1 lines 29-43). This indicates to the skilled artisan that a pulmonary transplant patient is already identified, i.e. they are identified prior to edema as a patient where pulmonary edema formation is likely.

	With respect to claim 29, this also represents an inherent property of the peptide as claimed. For evidence, see e.g. Hamacher et al. Crit. Care Med. 38:871-878, published March 2010 (see e.g. Abstract, Figure 4).
	With respect to claim 30, this also represents an inherent property of the peptide as claimed. For evidence, see e.g. Xiong et al. Vascular Pharm. 52:207-213, published 2010 (see e.g. Introduction, Figures 1-4).
	With respect to claims 31 and 32, inhibition of myosin light chain phosphorylation and activation of PKC is also an inherent property of the peptide. For evidence, see also the Xiong art, in particular the Abstract, section 3.3., and Figure 6.
	With respect to claim 33, increasing the expression of epithelial sodium channel is also inherent. For evidence, see e.g. Shabbir et al. Mol. Pharm. 84:899-910, published December 2013. 
	With respect to claim 35, the ‘861 patent discloses a carrier (see e.g. Col.6 lines 10-25).
Response to Arguments:
	The Applicants summarize the requirements for anticipation, including that each and every element must be disclosed in the prior art. 
	The Examiner does not dispute that a prior art reference in order to anticipate a claimed invention must disclose each and every claim limitation, either explicitly or inherently. In this instance the prior art discloses the same exact peptide and use to treat edemas in the ‘861 application. Further, the ‘861 application defines treatment as 
The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978).

	The new use of the claimed peptide to prevent edemas by decreasing hyperpermeability due to damage to endothelial and epithelial layers represents a “use” directed to a result or property of the ‘861 peptide. In this case, the use to prevent edemas is directed to the property of SEQ ID NO: 1 to decrease hyperpermeability due to damage to endothelial and epithelial layers. Therefore, the Examiner argues that ‘861 serves as a proper anticipatory reference. 
	The Applicants argue a non-enabling reference may play a role in obviousness the evidence must establish that the skilled artisan could have made the claimed invention. The Applicants argue the reference must enable the relied-upon portion of its own disclosure and that the standard applies to anticipatory references. 
	The Examiner argues that the rejection is based on anticipation, not obviousness, and as such those arguments concerning obviousness are irrelevant to the rejection of record. As to anticipation, the Examiner argues that there is no persuasive evidence as to why ‘861 is not enabling. The only arguments presented by the Applicants are found in the Declaration, which are merely conclusory in nature. 
	The Applicants argue the art of ‘861 fails to enable the portions of the disclosure alleged to anticipate the claimed invention. The Applicants argue ‘861 provides no enablement and references the Declaration of Dr. Fischer. The Applicants allege undue experimentation. The Applicants argue Dr. Fischer explains unexpected results. 
	The Examiner disagrees for the reasons found above in response to the same arguments in reply to the Declaration of Dr. Fischer. The arguments presented in the Declaration regarding enablement are merely conclusory in nature. The Declaration alleges undue experimentation without explaining how any such experimentation necessitated by ‘861 is undue. The Declaration appears to require that the ‘861 patent explicitly disclose an experiment showing prevention of edema in normal tissue, which is not the standard for enablement. As to unexpected results, as the Examiner has indicated previously unexpected results or other secondary considerations have no bearing on anticipation.
	The Applicants argue Dr. Fischer provide evidence that the method could not have been possible from ‘861, referencing paragraph 17 of the Declaration.
	The Examiner has considered this argument above and not found it persuasive. 
	The Applicants argue the use of TIP peptide requires an understanding of the mechanism in edematous tissue versus normal tissue. The Applicants argue surprising and unexpected results. 
	As stated above and of record, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). The fact that the Applicants discovered a mechanism of action does not separate that property from the composition of ‘861 nor the ‘861 patents’ explicit method of treatment encompassing prevention. Similarly, as indicated to Applicants previously: Evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102 rejections and thus cannot overcome a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973).
	The Applicants argue the use taught by ‘861 is different from that claimed, with ‘861 directed to edematous tissue versus normal tissue in the claimed invention. The Applicants argue the activity could not be anticipated by the prior art without undue experimentation. The Applicants admit the results are show in the three cited post-filing publications. 
	The Examiner disagrees for the reasons of record. Again, in accordance with MPEP 2112, The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978). The Applicants arguments point to the use being directed to the mechanism of the TIP peptides, and in accordance with such a case the claims are anticipated by the use in ‘861. As 
	The Applicants’ arguments have been considered but are not persuasive. The rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 34 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lucas et al. (USP 7,258,861 B2, published 21 August 2007) as applied to claim 26 above, and further in view of Geiger et al. (WO 2008/148545 A1, published 11 December 2008, hereafter referred to as ‘545).
The relevance of the ‘861 patent is set forth above. The difference between ‘861 and the claimed invention is that ‘861 does not teach that the peptide is used to treat hyperpermeability triggered by ROS, microbial toxins, or pulmonary virus infections, nor that the patient had bacterial or viral lung disease selected from L. monocytogenes, S. pneumonia, SARS viruses, RSV, or influenza viruses.
The ‘545 application teaches the same TIP peptides derived from TNF-α, including cyclic SEQ ID NO: 1 (see e.g. SEQ ID NO: 62, p.42). The TIP peptides are taught to be used in model of endotoxin-induced lung injury from instillation of E. coli LPS, i.e. a microbial toxin (see e.g. Example 4). Use of the peptides to prevent disease related to excess fluid accumulation is taught (see e.g. claim 32). The peptides can be used to prevent edema (see e.g. p.3 lines 9-10). Treatment is also indicated for edema S. pneumoniae (as evidenced by Shann F The Lancet 357:P2070-2072, published 2001).
It would have been obvious to one of ordinary skill in the art at the time of invention that the method of preventing edema as taught in the ‘861 patent could have been applied to the edemas caused by endotoxin and infectious pneumonia as found in ‘545 based upon the highly similar subject matter in both references. This includes use of identical TIP peptides based upon TNF-α. There would have been a reasonable expectation of success because both the ‘861 patent and the ‘545 application utilize the same TIP peptides to prevent edema, and as such one of ordinary skill would expect that use for exposure to microbial toxins or in the case of S. pneumoniae-exposed individuals would be successful. The invention would have been prima facie obvious to one of ordinary skill in the art at the time of invention.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658                                                                                                                                                                                                        /LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658